DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 05/17/2022. Applicant has cited 5:23-25, 7:11-8:3 among other parts of the specification as providing support for the amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8-11, 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski (US PUB. 20150137519) in view of Nielsen et al (US PUB. 20150159627, herein Nielsen) in further view of Tanabe et al (US PUB. 20120211982, herein Tanabe). 

	Regarding claims 1 and 17, Tarnowski teaches A method/wind turbine cluster for controlling wind turbines in a cluster of wind turbines (0061), where each wind turbine is controlled individually (0085 “wind power plant controller can be split among decentralized controllers, such as…wind turbine generator level”) and where each wind turbine is configured to deliver power to a utility grid having a rated frequency (0064 second page lines 8-11, “controller 23 receives signals representative of the voltage, current and frequency at the point of common coupling 21 (parameters which may be considered to represent the voltage, current and frequency in the utility grid 20)”, 0063 “The wind power plant grid 18 is connected at a point of common coupling 21 and an optional further step up transformer 22 to a wind power plant external electrical utility grid 20.”), the method comprising: 
providing at a first point in time, a first reduction (0064 “upon increase of the wind speed, cuts the high-output peak which would then be produced in normal partial-load operation with maximum efficiency, e.g., by adjusting the blade-pitch angle towards the flag position, to comply with the wind-park controller's limit-fluctuation command”, this cutting is of the power output and corresponds to the first reduction.) by which delivery from a first wind turbine in the cluster of wind turbines is reduced from a first initial power level to a first reduced power level, the first reduction being provided in response to a frequency of the utility grid exceeding a first threshold value corresponding to the first wind turbine (0079-0081, 0094 “monitoring a frequency parameter and comparing it with a frequency set point, as to select a low or high frequency event”, 0117 “adjustment may be stepwise (an setting adjusted at the beginning of mode switch and then kept constant for a certain period of time)”, 0064 second page lines 8-11 When it is determined that the frequency is above a set point and therefore high, power is reduced to a minimum value as shown in 0079-0081. The first wind turbine to have its power level reduced because of high frequency is considered the first wind turbine.), wherein an amount of the first reduction (0064 “upon increase of the wind speed, cuts the high-output peak which would then be produced in normal partial-load operation with maximum efficiency, e.g., by adjusting the blade-pitch angle towards the flag position, to comply with the wind-park controller's limit-fluctuation command”, the reduction is based on wind speed) [is a function of wind speed rather than the frequency of the utility grid]; 
while maintaining the first wind turbine at the first reduced power level (0115 “the mode-switching embodiments the reduced-fluctuation mode is maintained a minimum time interval”, 0064 “upon increase of the wind speed, cuts the high-output peak which would then be produced in normal partial-load operation with maximum efficiency, e.g., by adjusting the blade-pitch angle towards the flag position, to comply with the wind-park controller's limit-fluctuation command”, maintaining of the first reduced power level takes place),; 
delivering power from the first wind turbine at the first reduced power level after the second point in time  (0115 “the mode-switching embodiments the reduced-fluctuation mode is maintained a minimum time interval”, 0064 “upon increase of the wind speed, cuts the high-output peak which would then be produced in normal partial-load operation with maximum efficiency, e.g., by adjusting the blade-pitch angle towards the flag position, to comply with the wind-park controller's limit-fluctuation command”, maintaining of the first reduced power level takes place.) [and from the second wind turbine at the second reduced power level after the second point in time]; 
Tarnowski does not teach wherein an amount of the first reduction is a function of wind speed rather than the frequency of the utility grid, providing at a second point in time subsequent to the first point in time, a second reduction by which delivery from a second wind turbine in the cluster of wind turbines is reduced to a second reduced power level, the second reduction provided in response to the frequency of the utility grid exceeding a second threshold value (i) higher than the first threshold value and (ii) corresponding to the second wind turbine., wherein an amount of the second reduction is a function of wind speed rather than the frequency of the utility grid, and from the second wind turbine at the second reduced power level after the second point in time, providing at a third point in time subsequent to the second point in time, a third reduction by which delivery from the second wind turbine is reduced to a third reduced power level lower than the second reduced power level, wherein the third reduction is provided in response to the frequency of the utility grid exceeding a third threshold value higher than the second threshold value; delivering power from the first wind turbine at the first reduced power level after the third point in time and from the second wind turbine at the third reduced power level after the third point in time, increasing, at a fourth point in time after the third point in time and in response to the frequency of the utility grid dropping below the third threshold value, delivery from the second wind turbine from the third reduced power level to the second reduced power level; delivering power from the first wind turbine at the first reduced power level after the fourth point in time and from the second wind turbine at the second reduced power level after the fourth point in time.
Nielsen does teach providing at a second point in time subsequent to the first point in time, a second reduction by which delivery from a second wind turbine in the cluster of wind turbines is reduced to a second reduced power level (0055 “if the frequency exceeds the maximum frequency of the range 234, the power production is ramped down as indicated by the sloped curve section 240 for frequencies below the over limit frequency indicated as f.sub.OL”, 0009 “a grid frequency instability incidence is detected” power production is reduced for a second wind turbine), the second reduction provided in response to the frequency of the utility grid exceeding a second threshold value (i) higher than the first threshold value and (ii) corresponding to the second wind turbine (0055 “if the frequency exceeds the maximum frequency of the range 234, the power production is ramped down as indicated by the sloped curve section 240 for frequencies below the over limit frequency indicated as f.sub.OL.”, 0056 “the response curve may have more or fewer steps…at different frequency levels or any other function that the grid operator deems optimal for the local grid conditions”, 0009 “a grid frequency instability incidence is detected” due to the grid frequency exceeding the frequency threshold, power production is ramped down. This ramping of power production occurs over different frequency levels and the response curve can have many steps. Tarnowski teaches the first frequency threshold and Nielsen teaches the second frequency threshold.) 
and from the second wind turbine at the second reduced power level after the second point in time (0055 “if the frequency exceeds the maximum frequency of the range 234, the power production is ramped down as indicated by the sloped curve section 240 for frequencies below the over limit frequency indicated as f.sub.OL.”)
providing at a third point in time subsequent to the second point in time (0053 “The above described actions for responding to an over frequency situation may be performed in several steps over time”), a third reduction by which delivery from the second wind turbine is reduced to a third reduced power level lower than the second reduced power level, wherein the third reduction is provided in response to the frequency of the utility grid exceeding a third threshold value higher than the second threshold value (0055 “Above f.sub.OL, the maximum power reduction 242 is applied as indicated by the flat curve section 244”, 0022-0023, above f.sub.OL is a higher threshold and has a further reduction in power as shown in fig. 2.); 
delivering power from the first wind turbine at the first reduced power level after the third point in time (taught by Tarnowski 0115 0064) and from the second wind turbine at the third reduced power level after the third point in time (0053, 0055 0022-0023).
increasing, at a fourth point in time after the third point in time and in response to the frequency of the utility grid dropping below the third threshold value (0062 “It could command 140 responses from individual wind turbines… based on designated frequency trigger points for each wind turbine 310… provide a response if the frequency drops to 99% of nominal”), delivery from the second wind turbine (0062 “It could command 140 responses from individual wind turbines”) from the third reduced power level to the second reduced power level (0044 “a frequency drop in a 60 Hz grid may occur…wind turbine power plant fleet may provide a first stepped response at 59.75 Hz”); 
and delivering power from the first wind turbine at the first reduced power level after the fourth point in time (0062 “It could command 140 responses from individual wind turbines… based on designated frequency trigger points for each wind turbine 310”) and from the second wind turbine at the second reduced power level after the fourth point in time (0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the power adjustment based on utility frequency teachings of Tarnowski with the frequency thresholds of Nielsen since the teachings of Nielsen allow for a desired response that removes grid frequency instability (0009). 
Tarnowski and Nielsen do not teach wherein an amount of the first reduction is a function of wind speed rather than the frequency of the utility grid wherein an amount of the second reduction is a function of wind speed rather than the frequency of the utility grid.
Tanabe teaches wherein an amount of the first reduction is a function of wind speed rather than the frequency of the utility grid (fig. 3, 0033 “FIG. 3(A) shows change in power of the wind turbine generator with respect to wind speed”, 0061 “the wind turbine generator 10 performs control for reducing (suppressing) an increase in torque with respect to an increase in wind speed…Note that the power reduction start wind speed is included in this wind speed region”, 0062 “when the wind striking the blades 20 reaches the power reduction start wind speed… the power of the wind turbine generator 10 begins to be reduced so as to be lower than or equal to the rated power, as shown by the solid line in FIG. 3(A).”, 0098 fig.3a shows that the reduction in power of the wind turbine is a function of the wind speed)
wherein an amount of the second reduction is a function of wind speed rather than the frequency of the utility grid (fig. 3, 0033 “FIG. 3(A) shows change in power of the wind turbine generator with respect to wind speed”, 0061 “the wind turbine generator 10 performs control for reducing (suppressing) an increase in torque with respect to an increase in wind speed…Note that the power reduction start wind speed is included in this wind speed region”, 0062 “when the wind striking the blades 20 reaches the power reduction start wind speed… the power of the wind turbine generator 10 begins to be reduced so as to be lower than or equal to the rated power, as shown by the solid line in FIG. 3(A).”, 0098 fig.3a shows that the reduction in power of the wind turbine is a function of the wind speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the power adjustment based on utility frequency teachings and wind speed of Tarnowski and the frequency thresholds of plurality of turbines of Nielsen with the power reduction function based relationship with wind speed teachings of Tanabe since Tanabe teaches a means for causing “a superior effect of enabling reducing the load acting on a device and suppressing a reduction in power even if the blades are struck by strong wind.” (0030). 

Regarding claim 17, Tarnowski further teaches and a controller communicatively coupled to the first and second wind turbines, wherein the controller is configured to perform an operation (0085 “wind power plant controller can be split among decentralized controllers, such as clusters, power plant…level, controller can control the cluster of wind turbines”) comprising. 

Regarding claims 2 and 18, Tarnowski, Nielsen and Tanabe teach the method/wind turbine cluster according to claims 1 and 17. 
Tarnowski further teaches further comprising:
providing, a fourth reduction by which delivery from a third wind turbine in the cluster of wind turbines is reduced from a second initial power level to a fourth reduced power level (0030-0032, 0035 “said power plant controller is arranged to dispatch the power reference to the at least one wind turbine generator” 0061, 0085 “wind power plant controller can be split among decentralized controllers, such as…wind turbine generator level”, 0079-0081, As explained in 0061, there are a cluster of wind turbines and as further explained in 0085, controllers can be set to work decentralized such as on a wind turbine generator level. 0030-0032 and 0035 shows how controller can determine the need for reduction based off frequency and cause for that reduction. Therefore, a third wind turbine has a reduction in power as a result of monitored frequency which corresponds to the fourth reduction.)

Regarding claims 3 and 19, Tarnowski, Nielsen and Tanabe teach the method/wind turbine cluster according to claims 2 and 18.  
Nielsen further teaches wherein the fourth reduction is provided in response to the frequency of the utility grid exceeding a fourth threshold value (0030-0032, 0035 “said power plant controller is arranged to dispatch the power reference to the at least one wind turbine generator” 0061, 0085 “wind power plant controller can be split among decentralized controllers, such as…wind turbine generator level”, 0064 “A control system includes a wind-turbine controller 13 and a wind power plant controller 23. The wind-park controller 13 controls operation of the individual wind turbine generator…controls the converter 19 to produce electricity according to prescriptions of the wind-park-controller” 0064 second page lines 8-11 “wind-park controller 23 receives signals representative of the…frequency in the utility grid”, The wind power plant controller receives commands based off of the measured frequency of the utility grid, and then power is reduced to a fourth reduced power level if the frequency is too high as shown in 0030-0032.) 

Regarding claim 4, Tarnowski, Nielsen and Tanabe teach the method according to claim 3.
Tarnowski and Nielsen further teach wherein the first (Tarnowski, 0079-0081, 0094 “monitoring a frequency parameter and comparing it with a frequency set point, as to select a low or high frequency event”, 0117 “adjustment may be stepwise (an setting adjusted at the beginning of mode switch and then kept constant for a certain period of time)”, 0064 second page lines 8-11, A first threshold is realized) and third threshold values are different (Nielsen, 0055 “Above f.sub.OL, the maximum power reduction 242 is applied as indicated by the flat curve section 244” a third different threshold is realized). 

Regarding claim 8, Tarnowski, Nielsen and Tanabe teach a method according to claim 2.
Tanabe and Nielsen further teach the fourth (Nielsen 0030-0032, 0035) reduced power level is determined as a function of wind speed rather than the frequency of the utility grid (fig. 3, 0033 “FIG. 3(A) shows change in power of the wind turbine generator with respect to wind speed”, 0061 “the wind turbine generator 10 performs control for reducing (suppressing) an increase in torque with respect to an increase in wind speed…Note that the power reduction start wind speed is included in this wind speed region”, 0062 “when the wind striking the blades 20 reaches the power reduction start wind speed… the power of the wind turbine generator 10 begins to be reduced so as to be lower than or equal to the rated power, as shown by the solid line in FIG. 3(A).”)

Regarding claim 9, Tarnowski, Nielsen and Tanabe teach the method according to claim 1. 
Tarnowski further teaches further comprising, at the first point in time, delivering power from at least one other wind turbine without introducing corrections based on the frequency of the utility grid (0061, 0085 “wind power plant controller can be split among decentralized controllers, such as…wind turbine generator level”, Each of the wind turbines have their own controllers and are not forced to work in unison. Therefore, one turbine is able to deliver power with corrections based on the frequency of the utility grid while another turbine is able deliver power without corrections based on the frequency of the grid at the same time point.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski (US PUB. 20150137519) in view of Nielsen et al (US PUB. 20150159627, herein Nielsen) in further view of Tanabe et al (US PUB. 20120211982, herein Tanabe) in further view of Knüppel et al (US PUB. 20100313593, herein Knüppel).

Regarding claim 5, Tarnowski, Nielsen and Tanabe teach a method according to claim 2.
Tarnowski, Nielsen and Tanabe do not explicitly teach wherein the first and second reduced power levels are identical.
Knüppel does teach wherein the first and third reduced power levels are identical (0094 “and the turbines injects more power into grid resulting in an increase in power at PCC, to for example 54 [MW]. The wind farm controller will detect this discrepancy and identifying an error of 4 [MW]. The consequence of this will be a reduction of the power reference set point from the park pilot to the turbine(s).” 0043 “generating a control signal for controlling a power output of a power generation system” In the example provided, the turbines work in unison to reach the desired output level.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the power adjustment based on utility frequency teachings of Tarnowski, the frequency based adjustment of Nielsen with the power adjustment over multiple wind turbines of Knüppel in a manner that “thereby the frequency oscillations in the utility grid may be decreased” (0040).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski (US PUB. 20150137519) in view of Nielsen et al (US PUB. 20150159627, herein Nielsen) in further view of Nelson et al (US PUB. 20110012352, herein Nelson) in further view of Tanabe et al (US PUB. 20120211982, herein Tanabe).

Regarding claim 14, Tarnowski teaches A controller, comprising: 
a memory containing instructions; 
one or more processors connected to the memory by a bus, 
wherein the [one or more processors] are configured to execute the instructions and perform an operation for individually controlling at least two wind turbines in a cluster of wind turbines, the operation (0064 “wind-park controller 23 monitors grid stability and, upon detection of a reduction of grid stability, commands the wind -turbine controllers 13 of the wind turbine generator 1 and the other wind turbine generators of the wind power plant 2 (at "b" in FIG. 1) to change operation by limiting fluctuations of the output power supplied”, The wind park controller individually tells the multiple different turbines to change operation.), comprising: 
providing at a first point in time, a first reduction (0064 “upon increase of the wind speed, cuts the high-output peak which would then be produced in normal partial-load operation with maximum efficiency, e.g., by adjusting the blade-pitch angle towards the flag position, to comply with the wind-park controller's limit-fluctuation command”, this cutting is of the power output and corresponds to the first reduction.) by which delivery from a first wind turbine in the cluster of wind turbines is reduced from a first initial power level to a first reduced power level, the first reduction being provided in response to a frequency of a utility grid exceeding a first threshold value corresponding to the first wind turbine (0079-0081, 0094 “monitoring a frequency parameter and comparing it with a frequency set point, as to select a low or high frequency event”, 0117 “adjustment may be stepwise (an setting adjusted at the beginning of mode switch and then kept constant for a certain period of time)”, 0064 second page lines 8-11 When it is determined that the frequency is above a set point and therefore high, power is reduced to a minimum value as shown in 0079-0081. The first wind turbine to have its power level reduced because of high frequency is considered the first wind turbine.), [wherein an amount of the first reduction is a function of wind speed rather than the frequency of the utility grid]; 
while maintaining the first wind turbine at the first reduced power level (0115 “the mode-switching embodiments the reduced-fluctuation mode is maintained a minimum time interval”, 0064 “upon increase of the wind speed, cuts the high-output peak which would then be produced in normal partial-load operation with maximum efficiency, e.g., by adjusting the blade-pitch angle towards the flag position, to comply with the wind-park controller's limit-fluctuation command”, maintaining of the first reduced power level takes place.), 
delivering power from the first wind turbine at the first reduced power level after the second point in time (0115 “the mode-switching embodiments the reduced-fluctuation mode is maintained a minimum time interval”, 0064 “upon increase of the wind speed, cuts the high-output peak which would then be produced in normal partial-load operation with maximum efficiency, e.g., by adjusting the blade-pitch angle towards the flag position, to comply with the wind-park controller's limit-fluctuation command”, maintaining of the first reduced power level takes place.) [and from the second wind turbine at the second reduced power level after the second point in time]; 
Tarnowski does not teach a memory containing instructions; one or more processors connected to the memory by a bus, wherein an amount of the first reduction is a function of wind speed rather than the frequency of the utility grid providing at a second point in time subsequent to the first point in time, a second reduction by which delivery from a second wind turbine in the cluster of wind turbines is reduced to a second reduced power level, the second reduction provided in response to the frequency of the utility grid exceeding a second threshold value (i) higher than the first threshold value and (ii) corresponding to the second wind turbine, wherein an amount of the second reduction is a function of wind speed rather than the frequency of the utility grid; and from the second wind turbine at the second reduced power level after the second point in time providing at a third point in time subsequent to the second point in time, a third reduction by which delivery from the second wind turbine is reduced to a third reduced power level lower than the second reduced power level, wherein the third reduction is provided in response to the frequency of the utility grid exceeding a third threshold value higher than the second threshold value; and delivering power from the first wind turbine at the first reduced power level after the third point in time and from the second wind turbine at the third reduced power level after the third point in time and increasing, at a fourth point in time after the third point in time and in response to the frequency of the utility grid dropping below the third threshold value, delivery from the second wind turbine from the third reduced power level to the second reduced power level; and delivering power from the first wind turbine at the first reduced power level after the fourth point in time and from the second wind turbine at the second reduced power level after the fourth point in time.
Nielsen does teach providing at a second point in time subsequent to the first point in time (a first reduction based on wind speed for a first wind turbine is taught by Tarnowski), a second reduction by which delivery from a second wind turbine in the cluster of wind turbines is reduced to a second reduced power level (0055 “if the frequency exceeds the maximum frequency of the range 234, the power production is ramped down as indicated by the sloped curve section 240 for frequencies below the over limit frequency indicated as f.sub.OL”, 0009 “a grid frequency instability incidence is detected” power production is reduced for a second wind turbine), the second reduction provided in response to the frequency of the utility grid exceeding a second threshold value (i) higher than the first threshold value and (ii) corresponding to the second wind turbine (0055 “if the frequency exceeds the maximum frequency of the range 234, the power production is ramped down as indicated by the sloped curve section 240 for frequencies below the over limit frequency indicated as f.sub.OL.”, 0056 “the response curve may have more or fewer steps…at different frequency levels or any other function that the grid operator deems optimal for the local grid conditions”, 0009 “a grid frequency instability incidence is detected” due to the grid frequency exceeding the frequency threshold, power production is ramped down. This ramping of power production occurs over different frequency levels and the response curve can have many steps. Tarnowski teaches the first frequency threshold and Nielsen teaches the second frequency threshold.), [wherein an amount of the second reduction is a function of wind speed rather than the frequency of the utility grid] 
and from the second wind turbine at the second reduced power level after the second point in time (0055 “if the frequency exceeds the maximum frequency of the range 234, the power production is ramped down as indicated by the sloped curve section 240 for frequencies below the over limit frequency indicated as f.sub.OL.”)
providing at a third point in time subsequent to the second point in time (0053 “The above described actions for responding to an over frequency situation may be performed in several steps over time.”), a third reduction by which delivery from the second wind turbine is reduced to a third reduced power level lower than the second reduced power level, wherein the third reduction is provided in response to the frequency of the utility grid exceeding a third threshold value higher than the second threshold value (0055 “Above f.sub.OL, the maximum power reduction 242 is applied as indicated by the flat curve section 244”, 0022-0023, above f.sub.OL is a higher threshold and has a further reduction in power as shown in fig. 2.); 
and delivering power from the first wind turbine at the first reduced power level after the third point in time (taught by Tarnowski 0115 0064) and from the second wind turbine at the third reduced power level after the third point in time (0053, 0055 0022-0023)
increasing, at a fourth point in time after the third point in time and in response to the frequency of the utility grid dropping below the third threshold value (0062 “It could command 140 responses from individual wind turbines… based on designated frequency trigger points for each wind turbine 310… provide a response if the frequency drops to 99% of nominal”), delivery from the second wind turbine (0062 “It could command 140 responses from individual wind turbines”) from the third reduced power level to the second reduced power level (0044 “a frequency drop in a 60 Hz grid may occur…wind turbine power plant fleet may provide a first stepped response at 59.75 Hz”); 
and delivering power from the first wind turbine at the first reduced power level after the fourth point in time (0062 “It could command 140 responses from individual wind turbines…based on designated frequency trigger points for each wind turbine 310”) and from the second wind turbine at the second reduced power level after the fourth point in time (0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the power adjustment based on utility frequency teachings of Tarnowski with the frequency thresholds of Nielsen since the teachings of Nielsen allow for a desired response that removes grid frequency instability (0009). 
Tarnowski and Nielsen do not teach a memory containing instructions; one or more processors connected to the memory by a bus, wherein an amount of the first reduction is a function of wind speed rather than the frequency of the utility grid wherein an amount of the second reduction is a function of wind speed rather than the frequency of the utility grid.
Nelson teach a memory containing instructions (0027); 
one or more processors connected to the memory by a bus (0027),
one or more processors (0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the power adjustment based on utility frequency teachings of Tarnowski and the frequency thresholds teachings of Nielsen with the frequency controller teachings of Nelson because Nelson teaches “arrangements and/or techniques conducive to improve the operational performance of wind-driven power generation systems during abnormal frequency conditions” (0011).
Tarnowski, Nielsen, and Nelson do not teach wherein an amount of the first reduction is a function of wind speed rather than the frequency of the utility grid, wherein an amount of the second reduction is a function of wind speed rather than the frequency of the utility grid.
Tanabe teaches wherein an amount of the first reduction is a function of wind speed rather than the frequency of the utility grid (fig. 3, 0033 “FIG. 3(A) shows change in power of the wind turbine generator with respect to wind speed”, 0061 “the wind turbine generator 10 performs control for reducing (suppressing) an increase in torque with respect to an increase in wind speed…Note that the power reduction start wind speed is included in this wind speed region”, 0062 “when the wind striking the blades 20 reaches the power reduction start wind speed… the power of the wind turbine generator 10 begins to be reduced so as to be lower than or equal to the rated power, as shown by the solid line in FIG. 3(A).”, 0098 fig.3a shows that the reduction in power of the wind turbine is a function of the wind speed)
wherein an amount of the second reduction is a function of wind speed rather than the frequency of the utility grid (fig. 3, 0033 “FIG. 3(A) shows change in power of the wind turbine generator with respect to wind speed”, 0061 “the wind turbine generator 10 performs control for reducing (suppressing) an increase in torque with respect to an increase in wind speed…Note that the power reduction start wind speed is included in this wind speed region”, 0062 “when the wind striking the blades 20 reaches the power reduction start wind speed… the power of the wind turbine generator 10 begins to be reduced so as to be lower than or equal to the rated power, as shown by the solid line in FIG. 3(A).”, 0098 fig.3a shows that the reduction in power of the wind turbine is a function of the wind speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the power adjustment based on utility frequency teachings and wind speed of Tarnowski, the frequency thresholds of plurality of turbines of Nielsen and with the frequency controller teachings of Nelson with the power reduction function based relationship with wind speed teachings of Tanabe since Tanabe teaches a means for causing “a superior effect of enabling reducing the load acting on a device and suppressing a reduction in power even if the blades are struck by strong wind.” (0030). 

Regarding claim 15, Tarnowski, Nielsen, Nelson and Tanabe teach the controller of claim 14.
Tarnowski further teaches wherein the operation further comprises: 
providing, a fourth reduction by which delivery from a third wind turbine in the cluster of wind turbines is reduced from a second initial power level to a fourth reduced power level (0030-0032, 0035 “said power plant controller is arranged to dispatch the power reference to the at least one wind turbine generator” 0061, 0085 “wind power plant controller can be split among decentralized controllers, such as…wind turbine generator level”, 0079-0081, As explained in 0061, there are a cluster of wind turbines and as further explained in 0085, controllers can be set to work decentralized such as on a wind turbine generator level. 0030-0032 and 0035 shows how controller can determine the need for reduction based off frequency and cause for that reduction. Therefore, a third wind turbine has a reduction in power as a result of monitored frequency which corresponds to the fourth reduction at a fourth point in time.)

Regarding claim 16, Tarnowski, Nielsen, Nelson and Tanabe teach the controller of claim 15. 
Tarnowski further teaches wherein the fourth reduction is provided in response to the frequency of the utility grid exceeding a fourth threshold value (0030-0032, 0035 “said power plant controller is arranged to dispatch the power reference to the at least one wind turbine generator” 0061, 0085 “wind power plant controller can be split among decentralized controllers, such as…wind turbine generator level”, 0064 “A control system includes a wind-turbine controller 13 and a wind power plant controller 23. The wind-park controller 13 controls operation of the individual wind turbine generator…controls the converter 19 to produce electricity according to prescriptions of the wind-park-controller” 0064 second page lines 8-11 “wind-park controller 23 receives signals representative of the…frequency in the utility grid”, The wind power plant controller receives commands based off of the measured frequency of the utility grid, and then power is reduced to a fourth reduced power level if the frequency is too high as shown in 0030-0032.)

Relevant Prior Art
	Lutze et al (US PUB. 20070047163) has been deemed relevant prior art since Lutze teaches a means for individual control of turbines in response to measured grid frequency.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant has submitted amendments to the claims. Applicant argues that Tarnowski does not teach the amendments to the claims. 
However, Nielsen does teach the amendments to the claims since Nielsen teaches that individual wind turbines can respond to grid frequency drops by stepping their response (0044 0062). Therefore, Nielsen teaches the amendments to the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116